 



Exhibit 10.3
(MERRILL LYNCH LOGO) [c12371c1237101.gif]
Confirmation of OTC Warrant Transaction

     
Date:
  February 12, 2007
 
   
To:
  Anixter International Inc. (“Counterparty”)
 
   
From:
  Merrill Lynch International (“MLI”)
 
   
MLI Reference: 0781831

Dear Sir / Madam:
     The purpose of this letter agreement (this “Confirmation”) is to confirm
the terms and conditions of the above-referenced transaction entered into among
Counterparty, MLI and Merrill Lynch, Pierce, Fenner & Smith Incorporated (the
“Agent” or “MLPFS”) on the Trade Date specified below (the “Transaction”). This
Confirmation constitutes a “Confirmation” as referred to in the Agreement
specified below.
     The definitions and provisions contained in the 2000 ISDA Definitions (the
“Swap Definitions”) and the 2002 ISDA Equity Derivatives Definitions (the
“Equity Definitions” and, together with the Swap Definitions, the
“Definitions”), in each case as published by the International Swaps and
Derivatives Association, Inc., are incorporated into this Confirmation. In the
event of any inconsistency between the Swap Definitions and the Equity
Definitions, the Equity Definitions will govern, and in the event of any
inconsistency between the Definitions and this Confirmation, this Confirmation
will govern. References herein to a “Transaction” shall be deemed to be
references to a “Share Option Transaction” for the purposes of the Equity
Definitions and to a “Swap Transaction” for the purposes of the Swap
Definitions. For purposes of this Transaction, “Warrant Style”, “Warrant Type”,
“Number of Warrants” and “Warrant Entitlement” (each as defined below) shall be
used herein as if such terms were referred to as “Option Style”, “Option Type”,
“Number of Options” and “Option Entitlement”, respectively, in the Definitions.
     This Confirmation evidences a complete binding agreement between you and us
as to the terms of the Transaction to which this Confirmation relates. This
Confirmation (notwithstanding anything to the contrary herein), shall be subject
to an agreement in the 1992 form of the ISDA Master Agreement (Multicurrency
Cross Border) (the “Master Agreement” or “Agreement”) as if we had executed an
agreement in such form (but without any Schedule and with elections specified in
the “ISDA Master Agreement” Section of this Confirmation) on the Trade Date. In
the event of any inconsistency between the provisions of that Agreement and this
Confirmation, this Confirmation will prevail for the purpose of this
Transaction. The parties hereby agree that the Transaction evidenced by this
Confirmation shall be the only Transaction subject to and governed by the
Agreement.
     The terms of the particular Transaction to which this Confirmation relates
are as follows:

     
General Terms:
   
 
   
Trade Date:
  February 12, 2007
 
   
Effective Date:
  February 16, 2007, subject to cancellation of the OTC Warrant Transaction
prior to 5:00 p.m. (New York City time) on such date by the Counterparty. In the
event of such cancellation, any payments previously made hereunder, including
the Premium, shall be returned to the person making such payment. In addition,
Counterparty shall pay to MLI an amount equal to the product of (a) 4,725,900
Shares, (b) 0.50 per Share and (c) an amount equal to the excess, if any, of the

 



--------------------------------------------------------------------------------



 



     
 
  closing price of the Shares on the date of such cancellation over the closing
price of the Shares on the Trade Date; provided that any negative amount shall
be replaced by zero. Seller and Buyer agree that actual damages would be
difficult to ascertain under these circumstances and that the amount of
liquidated damages resulting from the determination in the preceding sentence is
a good faith estimate of such damages and not a penalty.
 
   
Warrant Style:
  European
 
   
Warrant Type:
  Call
 
   
Seller:
  Counterparty
 
   
Buyer:
  MLI
 
   
Shares:
  Shares of common stock, $1.00 par value, of Counterparty (Security Symbol:
“AXE”).
 
   
Number of Warrants:
  4,725,900
 
   
Daily Number of Warrants:
  For any day, the Number of Warrants on such day divided by the remaining
number of Expiration Dates (including such day) and rounded down to the nearest
whole number, with the balance of the Number of Warrants exercised on the final
Expiration Date.
 
   
Warrant Entitlement:
  One (1) Share per Warrant
 
   
Strike Price:
  $82.80
 
   
Premium:
  $52,050,000
 
   
Premium Payment Date:
  The Effective Date; provided no cancellation of the OTC Warrant Transaction
has occurred prior to 5:00 p.m. (New York City time) on such date by the
Counterparty.
 
   
Exchange:
  NYSE
 
   
Related Exchange(s):
  All Exchanges
 
   
Full Exchange Business Day:
  A Scheduled Trading Day that has a scheduled closing time for its regular
trading session at 4:00 p.m. (New York City time) or the then standard closing
time for regular trading on the Exchange and is not a Disrupted Day.
 
   
Procedures for Exercise:
   
 
   
Expiration Time:
  11:59 p.m. (New York City time).
 
   
Expiration Dates:
  The forty (40) consecutive Full Exchange Business Days beginning on and
including May 16, 2013, each shall be an Expiration Date for a number of
Warrants equal to the Daily Number of Warrants on such date.
 
   
Exercise Dates:
  Each Expiration Date
 
   
Automatic Exercise:
  Applicable; provided that Section 3.4(a) of the Equity Definitions shall apply
to Cash Settlement and Net Physical Settlement; and provided further that,
unless

2



--------------------------------------------------------------------------------



 



     
 
  all Warrants have been previously exercised hereunder, a number of Warrants
for each Expiration Date equal to the Daily Number of Warrants for such
Expiration Date shall be deemed to be automatically exercised.

         
Counterparty’s Telephone
       
Number and Telex and/or
       
Facsimile Number and
       
Contact Details for purpose
       
of Giving Notice:
  Address:   Anixter International Inc.
 
      2301 Patriot Blvd.
 
      Glenview, Illinois 60026
 
  Attention:   Treasurer
 
  Telephone No.:   (224) 521-8000
 
  Facsimile No.:   (224) 521-8990

     
Valuation:
   
 
   
Valuation Dates:
  Each Exercise Date
 
   
Settlement Terms:
   
 
   
Cash Settlement:
  Applicable. If Counterparty elects to settle the Transaction by Cash
Settlement, Counterparty represents and agrees:  
 
  (i) that on the date of the Cash Settlement election, neither the Counterparty
nor any of its affiliates is in possession of any material non-public
information with respect to the Counterparty or the Shares;
 
   
 
  (ii) that the Counterparty is not, on the date of the Cash Settlement
election, and will not be, on any day during the period from and including the
first Expiration Date to and including the final Expiration Date, engaged in a
distribution, as such term is used in Regulation M under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”); and
 
   
 
  (iii) that, during the period from and including the first Expiration Date to
and including the final Expiration Date, without the prior written consent of
MLI, the Counterparty shall not, and shall cause its affiliates and affiliated
purchasers (each as defined in Rule 10b-18 under the Exchange Act) not to,
directly or indirectly (including, without limitation, by means of a derivative
instrument) purchase, offer to purchase, place any bid or limit order that would
effect a purchase of, or commence any tender offer relating to, any Shares (or
equivalent interest, including a unit of beneficial interest in a trust or
limited partnership or a depository share) or any security convertible into or
exchangeable for the Shares.
 
   
Settlement Currency:
  USD
 
   
Settlement Price:
  For each Valuation Date, the Volume Weighted Average Price of the Shares
(“VWAP”) calculated from 9:45 a.m. to 3:45 p.m., as observed on Bloomberg page
AXE.N <equity> VAP (or any successor thereto). Section 6.3(a) of the Equity
Definitions is hereby amended by replacing the words “during the one hour period
that ends at the relevant Valuation Time, Latest Exercise Time, Knock-in
Valuation Time or Knock-out Valuation Time, as the case may be” with the
following words: “prior to 3:45 p.m. on the relevant Valuation Date”.
 
   

3



--------------------------------------------------------------------------------



 



     
Option Cash Settlement Amount:
  For any Exercise Date, the corresponding Net Physical Settlement Amount.
 
   
Cash Settlement Payment Date:
  With respect to each Valuation Date, three (3) Currency Business Days after
the final Valuation Date.
 
   
Settlement Method Election:
  Applicable with respect to Cash Settlement or Net Physical Settlement only.
 
   
Electing Party:
  Counterparty
 
   
Settlement Method Election Date:
  Ten (10) Business Days prior to the first Expiration Date.
 
   
Default Settlement Method:
  Net Physical Settlement.
 
   
Net Physical Settlement:
  In the event that the Counterparty elects to settle this Transaction by Net
Physical Settlement, subject to “Conditions of Net Physical Settlement” below,
Counterparty shall deliver to MLI on the Settlement Date a number of Shares (the
“Delivered Shares”) equal to the Share Delivery Quantity, provided that in the
event that the number of Shares calculated comprises any fractional Share, only
whole Shares shall be delivered and an amount in cash equal to the value of such
fractional share shall be payable by the Counterparty to MLI in lieu of such
fractional Share.
 
   
Share Delivery Quantity:
  For each Exercise Date, a number of Shares, as calculated by the Calculation
Agent, equal to the Net Physical Settlement Amount for such Exercise Date
divided by the Settlement Price on the Valuation Date in respect of such
Settlement Date plus an amount in cash in lieu of any fractional shares (based
on the Settlement Price).
 
   
Net Physical Settlement Amount:
  For any Exercise Date, an amount equal to the product of (i) the Number of
Warrants being exercised on the relevant Exercise Date, (ii) the Strike Price
Differential for such Exercise Date and (iii) the Warrant Entitlement.
 
   
Strike Price Differential:
  For any Valuation Date, (i) if the Settlement Price is greater than the Strike
Price, an amount equal to the excess of such Settlement Price over the Strike
Price for such Valuation Date or (ii) if such Settlement Price is less than or
equal to the Strike Price, zero.
 
   
Settlement Date:
  Settlement with respect to each Exercise Date shall occur on the third (3rd)
Full Exchange Business Day following the final Valuation Date, provided that MLI
shall have the right to request by prior written notice to Counterparty a
Settlement Date with respect to any Exercise Date and the related Share Delivery
Quantity that is three (3) Full Exchange Business Days following such Exercise
Date. Such request shall not unreasonably be denied.
 
   
Conditions to Net
Physical Settlement:
  If, in connection with or two months following delivery of Shares hereunder,
MLI notifies the Counterparty that MLI has reasonably determined after advice
from counsel that there is a considered risk that such Shares are subject to
restrictions on transfer in the hands of MLI pursuant to the rules and
regulations promulgated under the Securities Act of 1933, as amended (the
“Securities Act”), then Counterparty shall either (i) deliver Shares that are
covered by an effective registration statement of Counterparty for immediate
resale by MLI or (ii) agree to deliver additional Shares so that the value of
such Shares as determined by the Calculation Agent (in a commercially reasonable
manner) to reflect an appropriate liquidity discount, equals the value of the
number of

4



--------------------------------------------------------------------------------



 



     
 
  Shares that would otherwise be deliverable if such Shares were freely tradable
upon receipt by MLI.
 
   
 
  (A) If Counterparty elects to deliver Shares as described in above clause (i),
then
 
   
 
  (a)Counterparty shall afford MLI a reasonable opportunity to conduct a due
diligence investigation with respect to Counterparty that is customary in scope
for underwritten offerings of equity securities that yields a result reasonably
satisfactory to MLI and, if Counterparty has provided to MLI an unqualified
opinion satisfactory to MLI of nationally recognized counsel to the effect such
Shares are freely tradable under the Securities Act upon delivery to MLI and not
subject to any legend restricting transferability, MLI shall bear its own costs
and expenses in connection with such due diligence investigation;
 
   
 
  (b) Counterparty shall promptly make available to MLI an effective
registration statement for immediate resale (the “Registration Statement”) in
form and content reasonably satisfactory to MLI and filed pursuant to Rule 415
under the Securities Act, and such prospectuses as MLI may reasonably request to
comply with the applicable prospectus delivery requirements (the “Prospectus”)
for the resale by MLI of such number of Shares as MLI shall reasonably specify
in accordance with this paragraph, such Registration Statement to be effective
and Prospectus to be current until the earliest of the date on which (1) all
Delivered Shares have been sold by MLI, (2) MLI has advised Counterparty that it
no longer requires that such Registration Statement be effective, (3) all
remaining Delivered Shares could be sold by MLI without registration pursuant to
Rule 144 promulgated under the Securities Act (the “Registration Period”) or
(4) Counterparty has provided a legal opinion in form and substance satisfactory
to MLI (with customary assumptions and exceptions) that the Shares issuable upon
exercise of these Warrants will be freely tradable under the Securities Act upon
delivery to MLI and not subject to any legend restricting transferability. It is
understood that the Registration Statement and Prospectus will cover a number of
Shares equal to the aggregate number of Shares (if any) reasonably estimated by
MLI to be potentially deliverable by Counterparty in connection with Net
Physical Settlement hereunder (not to exceed the Maximum Deliverable Share
Amount) and shall be subject to the same suspension of sales during “blackout
dates” as provided in the following paragraph; and
 
   
 
  (c) Counterparty will enter into a registration rights agreement with MLI in
form and substance reasonably acceptable to MLI, which agreement will contain
among other things, customary representations and warranties and
indemnification, restrictions on sales during “blackout dates” as provided for
in the registration rights agreement (the “Registration Rights Agreement”)
entered into between Counterparty and the Initial Purchaser in connection with
Counterparty’s 1% Senior Convertible Notes due 2013 (the “Convertible Notes”),
provide for delivery of comfort letters and opinions of counsel and other rights
relating to the registration of a number of Shares equal to the number of
Delivered Shares and other Shares deliverable hereunder up to the Maximum
Deliverable Share Amount.
 
   
 
  (d) Counterparty shall promptly pay to MLI a $0.04 per Share fee with all
Shares delivered in connection with Net Physical Settlement pursuant to a
Registration Statement.

5



--------------------------------------------------------------------------------



 



     
 
  (B) If Counterparty elects to deliver Shares as described in above clause
(ii), then
 
   
 
  (a) Counterparty shall afford MLI and any potential institutional purchaser of
any Shares identified by MLI a reasonable opportunity to conduct a due diligence
investigation with respect to Counterparty that is customary in scope for
private placements of equity securities subject to execution of any customary
confidentiality agreements;
 
   
 
  (b) Counterparty shall enter into an agreement (a “Private Placement
Agreement”) with MLI on commercially reasonable terms in connection with the
private placement of such Shares by Counterparty to MLI or an affiliate and the
private resale of such shares by MLI or such affiliate, substantially similar to
private placement purchase agreements customary for private placements of equity
securities, in form and substance commercially reasonably satisfactory to MLI
and Counterparty, which Private Placement Agreement shall include provisions
relating to the indemnification of, and contribution in connection with the
liability of, MLI and its affiliates, shall provide for the payment by
Counterparty of all out-of-pocket expenses in connection with such resale,
including all reasonable and documented fees and expenses of counsel for MLI,
shall contain representations, warranties and agreements of Counterparty
reasonably necessary or advisable to establish and maintain the availability of
an exemption from the registration requirements of the Securities Act for such
resales, and shall use reasonable best efforts to provide for the delivery of
accountants’ “comfort letters” to MLI or such affiliate with respect to the
financial statements and certain financial information contained in or
incorporated by reference into the offering memorandum prepared for the resale
of such Shares;
 
   
 
  (c) MLI shall sell the Delivered Shares in a commercially reasonable manner
until the amount received by MLI for the sale of the Shares (the “Proceeds
Amount”) is equal to the Net Physical Settlement Amount. Any remaining Delivered
Shares shall be returned to Counterparty. If the Proceeds Amount is less than
the Net Physical Settlement Amount, Counterparty shall promptly deliver upon
notice from MLI additional Shares to MLI until the dollar amount from the sale
of such Shares by MLI equals the difference between the Net Physical Settlement
Amount and the Proceeds Amount. In no event shall Counterparty be required to
deliver to MLI a number of Shares greater than the Maximum Deliverable Share
Amount.
 
   
 
  (C) Notwithstanding the foregoing: (I) if Counterparty has elected to deliver
Shares as described in clause (i) above and either (a) Counterparty does not
provide for the sale of the Shares under the Registration Statement as provided
in the Registration Rights Agreement or (b) some Shares cannot be registered
under the Registration Statement due to Rule 415(a)(4) under the Securities Act,
then the provisions of sub-paragraph (B) shall apply to the extent Counterparty
has not satisfied its obligations hereunder by the delivery of Shares pursuant
to sub-paragraph (A). (II) If sub-paragraph (B) is applicable and Counterparty
fails to satisfy its obligations under such sub-paragraph (B), then Counterparty
may deliver unregistered Shares of equivalent value to the Net Physical
Settlement Amount (or, if applicable, the unsatisfied portion thereof). The
value of any unregistered Shares so delivered shall be discounted to reflect an
appropriate liquidity discount (determined by the Calculation Agent in a
commercially reasonable manner, taking into account MLI’s policies and
determinations with respect to any transfer restrictions that MLI deems it

6



--------------------------------------------------------------------------------



 



     
 
  advisable to observe in connection with sales of such Shares). (III) If some
or all of the Delivered Shares cannot be used to close out stock loans in the
shares of Counterparty entered into to establish or maintain short positions by
MLI in connection with this Transaction without a prospectus being required by
applicable law to be delivered to such lender, then the value of any such
Delivered Shares shall reflect the cost (determined by MLI in good faith and in
a commercially reasonable manner) to MLI of trading Shares in order to close out
its hedge position if any, in all cases for purposes of calculating the
Delivered Shares. In no event shall Counterparty be required to top-up the
delivery in cash.
 
   
Limitations on Net Physical
Settlement by Counterparty:
  Notwithstanding anything herein or in the Agreement to the contrary, the
number of Shares that may be delivered at settlement by Counterparty shall not
exceed 8,400,000 at any time (“Maximum Deliverable Share Amount”), as adjusted
by MLI to account for any subdivision, stock-split, stock combination,
reclassification or similar dilutive or anti-dilutive event with respect to the
Shares.
 
   
 
  Counterparty represents and warrants that the number of Available Shares as of
the Trade Date is greater than the Maximum Deliverable Share Amount.
Counterparty covenants and agrees that Counterparty shall not take any action of
corporate governance or otherwise to reduce the number of Available Shares below
the Maximum Deliverable Share Amount.
 
   
 
  For this purpose, “Available Shares” means the number of Shares Counterparty
currently has authorized (but not issued and outstanding) less the maximum
number of Shares that may be required to be issued by Counterparty in connection
with stock options, convertibles, and other commitments of Counterparty that may
require the issuance or delivery of Shares in connection therewith.
 
   
Dividends:
   
 
   
Extraordinary Dividends:
  Any and all dividends paid by the Issuer.
 
   
Adjustments:
   
 
   
Method of Adjustment:
  Calculation Agent Adjustment
 
   
Extraordinary Events:
   
 
   
Consequences of Merger Events:
  (a) Share-for-Share: Cancellation and Payment (Calculation Agent
Determination)
 
  (b) Share-for-Other: Cancellation and Payment (Calculation Agent
Determination)
 
   
 
  (c) Share-for-Combined: Cancellation and Payment (Calculation Agent
Determination)
 
   
Tender Offer:
  Applicable
 
   
Consequences of Tender Offers:
  (a) Share-for-Share: Modified Calculation Agent Adjustment

7



--------------------------------------------------------------------------------



 



     
 
  (b) Share-for-Other: Cancellation and Payment (Calculation Agent
Determination)
 
   
 
  (c) Share-for-Combined: Component Adjustment (Calculation Agent Determination)
 
   
 
  With respect to any Extraordinary Events hereunder, upon the occurrence of
Cancellation and Payment in whole or in part, the parties agree that the amount
to be paid, in accordance with the Equity Definitions, shall constitute a
Transaction Early Termination Amount, subject to satisfaction by the payment or
delivery of Shares or cash as set forth in the Early Termination section below.
 
   
Nationalization, Insolvency
or Delisting:
  Cancellation and Payment (Calculation Agent Determination) (subject to
satisfaction by payment or delivery of Shares or cash as set forth in “Early
Termination” below). In addition to the provisions of Section 12.6(a)(iii) of
the Equity Definitions, it will also constitute a Delisting if the Exchange is
located in the United States and the Shares are not immediately re-listed,
re-traded or re-quoted on any of the New York Stock Exchange, the American Stock
Exchange or the NASDAQ National Market System (or their respective successors,
including without limitation the NASDAQ Global Market and NASDAQ Global Select
Market); if the Shares are immediately re-listed, re-traded or re-quoted on any
such exchange or quotation system, such exchange or quotation system shall
thereafter be deemed to be the Exchange.
 
   
Determining Party:
  MLI
 
   
Additional Disruption Events:
   
 
   
Change in Law:
  Applicable
 
   
Failure to Deliver:
  Not Applicable
 
   
Insolvency Filing:
  Applicable
 
   
Hedging Disruption Event:
  Applicable
 
   
Increased Cost of Hedging:
  Not Applicable
 
   
Loss of Stock Borrow:
  Applicable
 
   
Maximum Stock Loan Rate:
  75 bps
 
   
Increased Cost of Stock Borrow:
  Applicable
 
   
Initial Stock Loan Rate:
  25 bps
 
   
Hedging Party:
  MLI
 
   
Determining Party:
  MLI
 
   
Non-Reliance:
  Applicable
 
   
Agreements and Acknowledgments Regarding
   

8



--------------------------------------------------------------------------------



 



     
Hedging Activities:
  Applicable
 
   
Additional Acknowledgments:
  Applicable
 
   
Other Provisions:
   
 
   
Additional Agreements:
  If due to the occurrence of an Extraordinary Event or otherwise Counterparty
would be obligated to pay cash to MLI pursuant to the terms of this Agreement
for any reason without having had the right (other than pursuant to this
paragraph) to elect to deliver Shares in satisfaction of such payment
obligation, then Counterparty may elect to deliver to MLI a number of Shares
(whether registered or unregistered) having a cash value equal to the amount of
such payment obligation (such number of Shares to be delivered to be determined
by the Calculation Agent acting in a commercially reasonable manner to determine
the number of Shares that could be sold by MLI over a reasonable period of time
to realize the cash equivalent of such payment obligation taking into account
any applicable discount (determined in a commercially reasonable manner) to
reflect any restrictions on transfer as well as the market value of the Shares).
Further, if Counterparty is delivering Shares as a result of a Merger Event, the
Settlement Date will be immediately prior to the effective time of the Merger
Event and the Shares will be deemed delivered at such time such that MLI will be
a holder of the Shares prior to such effective time. Settlement relating to any
delivery of Shares pursuant to this paragraph shall occur within a reasonable
period of time. The number of Shares delivered pursuant to this paragraph shall
not exceed the Maximum Deliverable Share Amount and shall be subject to the
provisions under “Early Termination” hereof regarding Proceeds Amount.
 
   
Early Termination:
  Notwithstanding any provision to the contrary, upon the designation of an
Early Termination Date or the occurrence of Cancellation and Payment in whole or
in part hereunder, Counterparty’s payment obligation in respect of this
Transaction (which shall, in the case of an Early Termination Date be determined
in accordance with Second Method and Loss) (the “Transaction Early Termination
Amount”) may, at the option of Counterparty, be satisfied by the delivery of a
number of Shares equal to the Transaction Early Termination Amount divided by
the Termination Price (“Early Termination Stock Settlement”); provided, however,
that Counterparty must notify MLI of its election of Early Termination Stock
Settlement by the close of business on the day that is two Exchange Business
Days following the day that the notice designating the Early Termination Date,
or notice that an Extraordinary Event has resulted in the cancellation or
termination of the Transaction in whole or in part, is effective. “Termination
Price” means the market value per Share on the Early Termination Date, as
determined by the Calculation Agent taking into account any applicable discount
to reflect any restrictions on transfer.
 
   
 
  A number of Shares calculated as being due in respect of any Early Termination
Stock Settlement will be deliverable on the third Clearance System Business Day
following the date that notice specifying the number of Shares deliverable is
effective; provided that, if Counterparty is delivering Shares as a result of a
Merger Event, the Settlement Date for such delivery will be immediately prior to
the effective time of the Merger Event and the Shares will be deemed delivered
at such time such that MLI will be a holder of the Shares prior to such
effective time. Section 6(d)(i) of the Agreement is hereby amended by adding the
following words after the word “paid” in the fifth line thereof: “or any
delivery is to be made, as applicable.”

9



--------------------------------------------------------------------------------



 



     
 
   
 
  On or prior to the Early Termination Date or date on which notice that an
Extraordinary Event has resulted in the cancellation or termination of the
Transaction in whole or in part is effective, as applicable, if Early
Termination Stock Settlement is elected and if so requested by MLI upon advice
of counsel, Counterparty shall enter into a registration rights agreement with
MLI in form and substance reasonably acceptable to MLI which agreement will
contain among other things, customary representations and warranties and
indemnification, restrictions on sales during “blackout dates” as provided for
in the Registration Rights Agreement and shall satisfy the conditions contained
therein and Counterparty shall file and diligently pursue to effectiveness a
Registration Statement pursuant to Rule 415 under the Securities Act. If and
when such Registration Statement shall have been declared effective by the
Securities and Exchange Commission, Counterparty shall have made available to
MLI such Prospectuses as MLI may reasonably request to comply with the
applicable prospectus delivery requirements for the resale by MLI of such number
of Shares as MLI shall specify (or, if greater, the number of Shares that
Counterparty shall specify). Such Registration Statement shall be effective and
Prospectus shall be current until the earliest of the date on which (i) all
Shares delivered by Counterparty in connection with an Early Termination Date
have been sold, (ii) MLI has advised Counterparty that it no longer requires
that such Registration Statement be effective or (iii) all remaining Shares
could be sold by MLI without registration pursuant to Rule 144 promulgated under
the Securities Act (the “Termination Registration Period”). It is understood
that the Registration Statement and Prospectus will cover a number of Shares
equal to the number of Shares plus the aggregate number of Shares (if any)
reasonably estimated by MLI to be potentially deliverable by Counterparty in
connection with Early Termination Stock Settlement hereunder, but in no event
exceeding the Maximum Deliverable Share Amount. On each day during the
Termination Registration Period Counterparty shall represent that each of its
filings under the Securities Act, the Exchange Act or other applicable
securities laws that are required to be filed have been filed and that, as of
the respective dates thereof and as of the date of this representation, they do
not contain any untrue statement of a material fact or omission of a material
fact required to be stated therein or necessary to make the statements made, in
the light of the circumstances under which they were made, not misleading.
 
   
 
  Notwithstanding anything contained in the preceding paragraph, if Counterparty
does not elect to deliver Shares subject to an effective Registration Statement
as set forth above (or if some or all of the Shares delivered cannot be used to
close out stock loans in the shares of Counterparty entered into to establish or
maintain short positions by MLI in connection with this Transaction without a
prospectus being required by applicable law to be delivered to such lender), the
provisions of sub-paragraphs (B) and (C) set forth above under “Conditions to
Net Physical Settlement” shall apply, mutatis mutandis, as if the Net Physical
Settlement Amount were the Transaction Early Termination Amount. In no event
shall Counterparty be required to deliver to MLI a number of Shares greater than
the Maximum Deliverable Share Amount.
 
   
Compliance With Securities Laws:
  Counterparty represents and agrees that it has complied, and will comply, in
connection with this Transaction and all related or contemporaneous sales and
purchases of Shares, with the applicable provisions of the Securities Act, the
Exchange Act and the rules and regulations promulgated thereunder, including,
without limitation, Rule 10b-5 and 13e and Regulation M under the Exchange Act.

10



--------------------------------------------------------------------------------



 



     
 
  Each party acknowledges that the offer and sale of the Transaction to it is
intended to be exempt from registration under the Securities Act by virtue of
Section 4(2) thereof. Accordingly, Counterparty represents and warrants to MLI
that (i) it has the financial ability to bear the economic risk of its
investment in the Transaction and is able to bear a total loss of its
investment, (ii) it is an “accredited investor” as that term is defined in
Regulation D as promulgated under the Securities Act and (iii) the disposition
of the Transaction is restricted under this Confirmation, the Securities Act and
state securities laws.
 
   
 
  Counterparty further represents and warrants that:
 
   
 
  (a) Counterparty is not entering into this Transaction to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for
Shares);
 
   
 
  (b) Counterparty represents and acknowledges that as of the date hereof and
without limiting the generality of Section 13.1 of the Equity Definitions, MLI
is not making any representations or warranties with respect to the treatment of
the Transaction under FASB Statements 149 or 150, EITF Issue No. 00-19 (or any
successor issue statements) or under FASB’s Liabilities & Equity Project;
 
   
 
  (c) Counterparty is not, and after giving effect to the Transaction
contemplated hereby, will not be, an “investment company” as such term is
defined in the Investment Company Act of 1940, as amended.
 
   
 
  (d) As of the Trade Date and each date on which a payment or delivery is made
by Counterparty hereunder, (i) the assets of Counterparty at their fair
valuation exceed the liabilities of Counterparty, including contingent
liabilities; (ii) the capital of Counterparty is adequate to conduct its
business; and (iii) Counterparty has the ability to pay its debts and other
obligations as such obligations mature and does not intend to, or believe that
it will, incur debt or other obligations beyond its ability to pay as such
obligations mature.

              Account Details:   Account for payments to Counterparty:    
 
      Name:   Anixter International Inc.
 
      Bank:   Bank of America
 
      ABA#:   026-009-593
 
      Swift:   BOFAUS3N
 
      A/C:   8666100213
 
                Account for payments to MLI:    
 
                    Chase Manhattan Bank, New York         ABA#: 021-000-021    
    FAO: ML Equity Derivatives         A/C: 066213118
 
                Account for delivery of Shares to MLI:    
 
                    To be advised.

     
Agreement Regarding Shares:
  Counterparty agrees that, in respect of any Shares delivered to MLI, such
Shares shall be, upon such delivery, duly and validly authorized, issued and

11



--------------------------------------------------------------------------------



 



     
 
  outstanding, fully paid and non-assessable and subject to no adverse claims of
any other party. The issuance of such Shares does not and will not require the
consent, approval, authorization, registration or qualification of any
government authority, except such as shall have been obtained on or before the
delivery date of any Shares or in connection with any Registration Statement
filed with respect to any Shares.
 
   
Bankruptcy Rights:
  In the event of Counterparty’s bankruptcy, MLI’s rights in connection with
this Transaction shall not exceed those rights held by common shareholders. For
the avoidance of doubt, the parties acknowledge and agree that MLI’s rights with
respect to any other claim arising from this Transaction prior to Counterparty’s
bankruptcy shall remain in full force and effect and shall not be otherwise
abridged or modified in connection herewith.
 
   
Set-Off:
  Each party waives any and all rights it may have to set-off, whether arising
under any agreement, applicable law or otherwise.
 
   
Transfer:
  Counterparty may transfer its rights and delegate its obligations under this
Transaction in accordance with Section 7(b) of the Master Agreement or with the
prior written consent of MLI, which consent will not be unreasonably withheld.
MLI may assign its rights and delegate its obligations hereunder, in whole or in
part, to any other person (an “Assignee”) without the prior consent of the
Counterparty, effective (the “Transfer Effective Date”) upon delivery to
Counterparty of an executed acceptance and assumption by the Assignee (an
“Assumption”) of the transferred obligations of MLI under this Transaction (the
“Transferred Obligations”). Notwithstanding any other provision in this
Confirmation to the contrary requiring or allowing MLI to purchase, sell,
receive or deliver any Shares or other securities to or from Counterparty, MLI
may designate any of its affiliates to purchase, sell, receive or deliver such
Shares or other securities and otherwise to perform MLI’s obligations in respect
of this Transaction and any such designee may assume such obligations. MLI shall
be discharged of its obligations to Counterparty to the extent of any such
performance.
 
   
Regulation:
  MLI is regulated by The Securities and Futures Authority Limited.

Additional Agreements, Representations and Covenants of Counterparty, Etc.:

(a)   Counterparty hereby represents and warrants to MLI, on each day from the
Trade Date to and including the earlier of (i) February 16, 2007 and (ii) the
date by which MLI is able to initially complete a hedge of its position created
by this Transaction, that:

  (1)   it will not, and will not permit any person or entity subject to its
control to, bid for or purchase Shares during such period except as disclosed in
the Offering Memorandum relating to the Convertible Notes; and     (2)   it has
publicly disclosed all material information necessary for it to be able to
purchase or sell Shares in compliance with applicable federal securities laws
and that it has publicly disclosed all material information with respect to its
condition (financial or otherwise).

(b)   No collateral shall be required by either party for any reason in
connection with this Transaction.

(c)   MLI shall not be entitled to exercise any Warrant or receive any Shares
deliverable hereunder and Automatic Exercise shall not apply with respect to any
Warrant to the extent (but only to the extent) that the receipt of any Shares
upon the exercise of such Warrant or otherwise hereunder would result in MLI, or

12



--------------------------------------------------------------------------------



 



    its ultimate parent entity becoming, directly or indirectly, the beneficial
owner (as such term is defined for purposes of Section 13(d) of the Exchange
Act) at any time of more than 8.0 percent of the class of the Counterparty’s
outstanding equity securities that is comprised of the Shares (an “Excess Share
Owner”).       MLI shall provide prior notice to Counterparty if the exercise of
any Warrant or delivery of Shares hereunder would cause MLI to become directly
or indirectly, an Excess Share Owner; provided that the failure of MLI to
provide such notice shall not alter the effectiveness of the provisions set
forth in the preceding sentence and any purported exercise or delivery in
violation of such provisions shall be void and have no effect. If any delivery
owed to MLI hereunder is not made, in whole or in part, as a result of this
provision, Counterparty’s obligation to make such delivery shall not be
extinguished and Counterparty shall make such delivery as promptly as
practicable after MLI gives notice that such delivery would not result in MLI
being an Excess Share Owner.       If MLI is not entitled to exercise any
Warrant because such exercise would cause MLI to become, directly or indirectly,
an Excess Share Owner and MLI thereafter disposes of Shares owned by it or any
action is taken that would then permit MLI to exercise such Warrant without such
exercise causing it to become, directly or indirectly, an Excess Share Owner,
then MLI shall provide notice of the taking of such action to Counterparty and
such Warrant shall then become exercisable by MLI to the extent such Warrant is
otherwise or had otherwise become exercisable hereunder. In such event, the
Expiration Date with respect to such Warrant shall be the date on which
Counterparty receives such notice from MLI, and the related Settlement Date
shall be as soon as reasonably practicable after receipt of such notice but no
more than three (3) Exchange Business Days thereafter (but in no event shall the
Settlement Date occur prior to the date on which it would have otherwise
occurred but for the provisions of this subsection); provided that the related
Net Physical Settlement Amount shall be the same as the Net Physical Settlement
Amount but for the provisions of this subsection. In addition, within 30
calendar days of the Settlement Date, Counterparty shall use its reasonable
efforts to refrain from activities that could reasonably be expected to result
in MLI’s ownership of Shares exceeding 10% of all issued and outstanding Shares.

Matters Relating to Agent:

1.   MLPFS will be responsible for the operational aspects of the Transactions
effected through it, such as record keeping, reporting, and confirming
Transactions to Counterparty and MLI;

2.   Unless MLI is a “major U.S. institutional investor,” as defined in
Rule 15a-6 of the Exchange Act, neither Counterparty not MLI will contact the
other without the direct involvement of MLPFS;

3.   MLPFS’s sole role under this Agreement and with respect to any Transaction
is as an agent of Counterparty and MLI on a disclosed basis and MLPFS shall have
no responsibility or liability to Counterparty or MLI hereunder except for gross
negligence or willful misconduct in the performance of its duties as agent.
MLPFS is authorized to act as agent for MLI, but only to the extent expressly
required to satisfy the requirements of Rule 15a-6 under the Exchange Act in
respect of the Options described hereunder. MLPFS shall have no authority to act
as agent for Counterparty generally or with respect to transactions or other
matters governed by this Agreement, except to the extent expressly required to
satisfy the requirements of Rule 15a-6 or in accordance with express
instructions from Counterparty.

ISDA Master Agreement:
With respect to the Agreement, MLI and Counterparty each agree as follows:
“Specified Entity” means in relation to Seller and in relation to Counterparty
for purposes of this Transaction: Not applicable.
The definition of “Specified Transaction” in Section 14 of this Agreement is
hereby amended by adding the text “commodity transaction, credit derivative
transaction, repurchase or reverse purchase transaction, securities lending
transaction, futures transaction, prime brokerage or margin lending transaction”
after the words “foreign exchange transaction” in the sixth line thereof and by
replacing the words “any other similar transaction” in the eighth line

13



--------------------------------------------------------------------------------



 



thereof with the text “any other transaction between the parties”. “Specified
Transaction” shall exclude any default under a Specified Transaction if caused
solely by the general unavailability of the currency in which payments under
such Specified Transaction are denominated due to exchange controls or other
governmental action. “Specified Transaction” shall also exclude equity
transactions in which Shares represent the underlying equity.
The “Cross Default” provisions of Section 5(a)(vi) of the Agreement will not
apply to Seller and will not apply to Counterparty.
The “Credit Event Upon Merger” provisions of Section 5(b)(iv) of the Agreement
will not apply to MLI and Counterparty.
The “Automatic Early Termination” provision of Section 6(a) of the Agreement
will not apply to MLI or to Counterparty.
Payments on Early Termination. For the purpose of Section 6(e) of the Agreement:
(i) Loss shall apply; and (ii) the Second Method shall apply.
“Termination Currency” means USD.
Tax Representations.

(I)   Payer Representations. For the purpose of Section 3(e) of the Agreement,
each party represents to the other party that it is not required by any
applicable law, as modified by the practice of any relevant governmental revenue
authority, of any Relevant Jurisdiction to make any deduction or withholding for
or on account of any Tax from any payment (other than interest under
Section 2(e), 6(d)(ii), or 6(e) of the Agreement) to be made by it to the other
party under the Agreement. In making this representation, each party may rely on
(i) the accuracy of any representations made by the other party pursuant to
Section 3(f) of the Agreement, (ii) the satisfaction of the agreement contained
in Section 4(a)(i) or 4(a)(iii) of the Agreement, and the accuracy and
effectiveness of any document provided by the other party pursuant to
Section 4(a)(i) or 4(a)(iii) of the Agreement, and (iii) the satisfaction of the
agreement of the other party contained in Section 4(d) of the Agreement;
provided that it will not be a breach of this representation where reliance is
placed on clause (ii) above and the other party does not deliver a form or
document under Section 4(a)(iii) of the Agreement by reason of material
prejudice to its legal or commercial position.

(II)   Payee Representations. For the purpose of Section 3(f) of the Agreement,
each party makes the following representations to the other party:

  (i)   MLI represents that it is a corporation organized under the laws of
England and Wales.     (ii)   Counterparty represents that it is a corporation
incorporated in Delaware.

Delivery Requirements. For the purpose of Sections 4(a)(i) and (ii) of the
Agreement, each party agrees to deliver the following documents:

(a)   Tax forms, documents or certificates to be delivered are:       Each party
agrees to complete (accurately and in a manner reasonably satisfactory to the
other party), execute, and deliver to the other party, United States Internal
Revenue Service Form W-9 or W-8 BEN, or any successor of such form(s):
(i) before the first payment date under this agreement; (ii) promptly upon
reasonable demand by the other party; and (iii) promptly upon learning that any
such form(s) previously provided by the other party has become obsolete or
incorrect.   (b)   Other documents to be delivered:

14



--------------------------------------------------------------------------------



 



                          Covered by Party Required to           Section 3(d)
Deliver Document   Document Required to be Delivered   When Required  
Representation
Counterparty
  Evidence of the authority and true signatures of each official or
representative signing this Confirmation   Upon or before execution and delivery
of this Confirmation   Yes
 
           
Counterparty
  Certified copy of the resolution of the Board of Directors or equivalent
document authorizing the execution and delivery of this Confirmation and such
other certificate or certificates as MLI shall reasonably request   Upon or
before execution and delivery of this Confirmation   Yes
 
           
MLI
  Guarantee of its Credit Support Provider, substantially in the form of
Exhibit A attached hereto, together with evidence of the authority and true
signatures of the signatories, if applicable   Upon or before execution and
delivery of this Confirmation   Yes

Addresses for Notices: For the purpose of Section 12(a) of the Agreement:
Address for notices or communications to MLI for all purposes:

     
Address:
  Merrill Lynch International
 
  Merrill Lynch Financial Centre
 
  2 King Edward Street
 
  London EC1A 1HQ
Attention:
  Manager, Fixed Income Settlements
Facsimile No.:
  44 207 995 2004
Telephone No.:
  44 207 995 3769

Address for notices or communications to Counterparty for all purposes:

     
Address:
  Anixter International Inc.
 
  2301 Patriot Blvd.
 
  Glenview, Illinois 60026
Attention:
  Treasurer
Telephone No.:
  (224) 521-8000
Facsimile No.:
  (224) 521-8990

Process Agent: For the purpose of Section 13(c) of the Agreement, MLI appoints
as its process agent:

     
Address:
  Merrill Lynch, Pierce, Fenner & Smith Incorporated
 
  222 Broadway, 16th Floor
 
  New York, New York 10038
Attention:
  Litigation Department
 
    Counterparty does not appoint a Process Agent.

Multibranch Party. For the purpose of Section 10(c) of the Agreement: Neither
MLI nor Counterparty is a Multibranch Party.

15



--------------------------------------------------------------------------------



 



Calculation Agent. The Calculation Agent is MLI. The Calculation Agent shall, no
later than the 5th Business Day following any calculation, adjustment or other
determination made by it hereunder, provide the parties with a statement
showing, in reasonable detail, the computations (including any relevant
quotations) by which it has determined any amount payable or deliverable under,
or any adjustment to the terms of, this Transaction.
Credit Support Document.
MLI: Guarantee of ML & Co. in the form attached hereto as Exhibit A.
Counterparty: Not Applicable
Credit Support Provider.
With respect to MLI: ML & Co.
With respect to Counterparty: Not Applicable.
Governing Law. This Confirmation will be governed by, and construed in
accordance with, the laws of the State of New York.
Waiver of Jury Trial. Each party waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding relating to this Transaction. Each party (i) certifies that
no representative, agent or attorney of the other party has represented,
expressly or otherwise, that such other party would not, in the event of such a
suit, action or proceeding, seek to enforce the foregoing waiver and
(ii) acknowledges that it and the other party have been induced to enter into
this Transaction, as applicable, by, among other things, the mutual waivers and
certifications provided herein.
Netting of Payments. The provisions of Section 2(c) of the Agreement shall not
be applicable to this Transaction.
Basic Representations. Section 3(a) of the Agreement is hereby amended by the
deletion of “and” at the end of Section 3(a)(iv); the substitution of a
semicolon for the period at the end of Section 3(a)(v) and the addition of
Sections 3(a)(vi), as follows:
Eligible Contract Participant; Line of Business. Each party agrees and
represents that it is an “eligible contract participant” as defined in
Section 1a(12) of the U.S. Commodity Exchange Act, as amended (“CEA”), this
Agreement and the Transaction thereunder are subject to individual negotiation
by the parties and have not been executed or traded on a “trading facility” as
defined in Section 1a(33) of the CEA, and it has entered into this Confirmation
and this Transaction in connection with its business or a line of business
(including financial intermediation), or the financing of its business.
Amendment of Section 3(a)(iii). Section 3(a)(iii) of the Agreement is modified
to read as follows:
No Violation or Conflict. Such execution, delivery and performance do not
materially violate or conflict with any law known by it to be applicable to it,
any provision of its constitutional documents, any order or judgment of any
court or agency of government applicable to it or any of its assets or any
material contractual restriction relating to Specified Indebtedness binding on
or affecting it or any of its assets.
Amendment of Section 3(a)(iv). Section 3(a)(iv) of the Agreement is modified by
inserting the following at the beginning thereof:
     “To such party’s best knowledge,”
Acknowledgements:

16



--------------------------------------------------------------------------------



 



(a)   The parties acknowledge and agree that there are no other representations,
agreements or other undertakings of the parties in relation to this Transaction,
except as set forth in this Confirmation.   (b)   The parties hereto intend for:

  (i)   this Transaction to be a “securities contract” as defined in
Section 741(7) of Title 11 of the United States Code (the “Bankruptcy Code”),
qualifying for the protections under Section 555 of the Bankruptcy Code;    
(ii)   a party’s right to liquidate this Transaction and to exercise any other
remedies upon the occurrence of any Event of Default under the Agreement with
respect to the other party to constitute a “contractual right” as defined in the
Bankruptcy Code;     (iii)   all payments for, under or in connection with this
Transaction, all payments for the Shares and the transfer of such Shares to
constitute “settlement payments” as defined in the Bankruptcy Code.

Amendment of Section 6(d)(ii). Section 6(d)(ii) of the Agreement is modified by
deleting the words “on the day” in the second line thereof and substituting
therefor “on the day that is three Local Business Days after the day”.
Section 6(d)(ii) is further modified by deleting the words “two Local Business
Days” in the fourth line thereof and substituting therefor “three Local Business
Days.”
Amendment of Definition of Reference Market-Makers. The definition of “Reference
Market-Makers” in Section 14 is hereby amended by adding in clause (a) after the
word “credit” and before the word “and” the words “or to enter into transactions
similar in nature to the Transactions.”
Consent to Recording. Each party consents to the recording of the telephone
conversations of trading and marketing personnel of the parties and their
Affiliates in connection with this Confirmation. To the extent that one party
records telephone conversations (the “Recording Party”) and the other party does
not (the “Non-Recording Party”), the Recording Party shall in the event of any
dispute, make a complete and unedited copy of such party’s tape of the entire
day’s conversations with the Non-Recording Party’s personnel available to the
Non-Recording Party. The Recording Party’s tapes may be used by either party in
any forum in which a dispute is sought to be resolved and the Recording Party
will retain tapes for a consistent period of time in accordance with the
Recording Party’s policy unless one party notifies the other that a particular
transaction is under review and warrants further retention.
Disclosure. Each party hereby acknowledges and agrees that MLI has authorized
Counterparty to disclose this Transaction and any related hedging transaction
between the parties if and to the extent that Counterparty reasonably determines
(after consultation with MLI) that such disclosure is required by law or by the
rules of the New York Stock Exchange.
Severability. If any term, provision, covenant or condition of this
Confirmation, or the application thereof to any party or circumstance, shall be
held to be invalid or unenforceable in whole or in part for any reason, the
remaining terms, provisions, covenants, and conditions hereof shall continue in
full force and effect as if this Confirmation had been executed with the invalid
or unenforceable provision eliminated, so long as this Confirmation as so
modified continues to express, without material change, the original intentions
of the parties as to the subject matter of this Confirmation and the deletion of
such portion of this Confirmation will not substantially impair the respective
benefits or expectations of parties to this Agreement; provided, however, that
this severability provision shall not be applicable if any provision of
Section 2, 5, 6 or 13 of the Agreement (or any definition or provision in
Section 14 to the extent that it relates to, or is used in or in connection with
any such Section) shall be so held to be invalid or unenforceable.
Affected Parties. For purposes of Section 6(e) of the Agreement, each party
shall be deemed to be an Affected Party in connection with Illegality and any
Tax Event.
[Signatures follow on separate page]

17



--------------------------------------------------------------------------------



 



     Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing the copy of this Confirmation enclosed for that purpose
and returning it to us.

                  Very truly yours,    
 
                MERRILL LYNCH INTERNATIONAL    
 
           
 
  By:   /s/ Fran Jacobsen    
 
  Name:  
 
Fran Jacobsen    
 
  Title:        

Confirmed as of the date first above written:
ANIXTER INTERNATIONAL INC.

         
By:
  /s/ Rod Shoemaker    
Name:
 
 
Rod Shoemaker    
Title:
  VP—Treasurer  

Acknowledged and agreed as to matters to the Agent:
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
Solely in its capacity as Agent hereunder

         
By:
  /s/ Brian Carroll    
Name:
 
 
Brian Carroll    
Title:
       

 



--------------------------------------------------------------------------------



 



GUARANTEE OF MERRILL LYNCH & CO., INC.
     FOR VALUE RECEIVED, receipt of which is hereby acknowledged, MERRILL LYNCH
& CO., INC., a corporation duly organized and existing under the laws of the
State of Delaware (“ML & Co.”), hereby unconditionally guarantees to Anixter
International Inc. (the “Company”), the due and punctual payment of any and all
amounts payable by Merrill Lynch International, a company organized under the
laws of England and Wales (“ML”), under the terms of the Confirmation of OTC
Warrant Transaction between the Company and ML (ML as Buyer), dated as of
February 12, 2007 (the “Confirmation”), including, in case of default, interest
on any amount due, when and as the same shall become due and payable, whether on
the scheduled payment dates, at maturity, upon declaration of termination or
otherwise, according to the terms thereof. In case of the failure of ML
punctually to make any such payment, ML & Co. hereby agrees to make such
payment, or cause such payment to be made, promptly upon demand made by the
Company to ML & Co.; provided, however that delay by the Company in giving such
demand shall in no event affect ML & Co.’s obligations under this Guarantee.
This Guarantee shall remain in full force and effect or shall be reinstated (as
the case may be) if at any time any payment guaranteed hereunder, in whole or in
part, is rescinded or must otherwise be returned by the Company upon the
insolvency, bankruptcy or reorganization of ML or otherwise, all as though such
payment had not been made.
     This Guarantee shall be one of payment and not collection. ML & Co. hereby
agrees that its obligations hereunder shall be unconditional, irrespective of
the validity, regularity or enforceability of the Confirmation; the absence of
any action to enforce the same; any waiver or consent by the Company concerning
any provisions thereof; the rendering of any judgment against ML or any action
to enforce the same; or any other circumstances that might otherwise constitute
a legal or equitable discharge of a guarantor or a defense of a guarantor. ML
covenants that this guarantee will not be discharged except by complete payment
of the amounts payable under the Confirmation. This Guarantee shall continue to
be effective if ML merges or consolidates with or into another entity, loses its
separate legal identity or ceases to exist.
     ML & Co. hereby waives diligence; presentment; protest; notice of protest,
acceleration, and dishonor; filing of claims with a court in the event of
insolvency or bankruptcy of ML; all demands whatsoever, except as noted in the
first paragraph hereof; and any right to require a proceeding first against ML.
     ML & Co. hereby certifies and warrants that this Guarantee constitutes the
valid obligation of ML & Co. and complies with all applicable laws.
     ML & Co. shall not exercise any rights that it may acquire by way of
subrogation as a result of a payment by it under this Guarantee at any time when
any of the obligations of ML guaranteed hereunder shall have become due and
remain unpaid. Any amount paid to ML & Co. in violation of the preceding
sentence shall be held for the benefit of the Company and shall forthwith be
paid to the Company to be credited and applied to such obligations of ML then
due and unpaid. Subject to the foregoing, upon payment of all such obligations
of ML, ML & Co. shall be subrogated to the rights of the Company against ML, and
the Company agrees to take at ML & Co.’s expense such steps as ML &Co. may
reasonably request to implement such subrogation.
     This Guarantee shall be governed by, and construed in accordance with, the
laws of the State of New York.
     This Guarantee becomes effective concurrent with the effectiveness of the
Confirmation, according to its terms.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, ML & Co. has caused this Guarantee to be executed in
its corporate name by its duly authorized representative.

                  MERRILL LYNCH & CO., INC.    
 
  By:   /s/ Patricia Kroplewnicki    
 
     
 
Name: Patricia Kroplewnicki    
 
      Title: Designated Signatory    
 
      Date: February 13, 2007    

 